Citation Nr: 0738489	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder to include heel spurs and arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1962 to April 
1964 with additional service indicated in the record. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 


FINDING OF FACT

The veteran's bilateral foot disorder to include heel spurs 
and arthritis was not shown for many years after service and 
was not caused by or related to the veteran's time in 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a bilateral foot disorder to include heel spurs and arthritis 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, private medical 
records and opinions, service treatment records, service 
personnel records and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the records received from the 
National Personnel Records Center (NPRC) are fire damaged and 
the envelop states only essential handling is suggested.  The 
Board further notes, however, that the veteran's available 
records appear to be associated with the claims file.  Thus, 
while the copies of some of the veteran's records reflect 
damage around the edges of the documents, the claims file 
reflects no evidence that any of the veteran's seminal 
records were destroyed in the NPRC fire of the 1970s.  
Accordingly, the Board acknowledges the veteran's contentions 
that there could be additional service treatment records 
which are not provided in the claims file.  However, the 
Board observes that the available service treatment records 
confirm that the veteran did have bilateral foot stress 
fractures while in service.  

The Board notes that the veteran's service treatment records 
indicate he suffered from bilateral stress fractures during 
November 1958.  Additionally, the veteran's service treatment 
records indicate that during September 1958, the veteran 
complained of painful heels with pain and tenderness on 
palpation of the oscalci medial and lateral in superior 
aspect.  X-rays were negative for any abnormality.  A service 
treatment record dated October 1958 indicated that the pain 
was less severe; however, x-rays showed sclerotic areas in 
both heels; and the diagnosis was bilateral stress fractures.  
A periodic service physical examination report dated in March 
1962 indicates that the veteran's feet were normal. Although 
records from this period of service are not available, the 
veteran did have active duty for over two years from 1962 to 
1964. 

There are four private medical opinions in the claims file as 
well as two recent opinions from VA examiners.  The medical 
opinions consist of letters submitted by Dr. F, Dr. S, Dr. K, 
and Dr. C as well as reports from the VA examiners.   In this 
regard, the Board observes its duty to assess the credibility 
and weight to be given to the evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  The Board finds the opinions of the VA 
examiners to be more probative as they had an opportunity to 
review the veteran's claims file and provided a thorough 
analysis of the veteran's condition for their opinions.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that 
is based on review of the medical evidence is more probative 
than an opinion that is based on the veteran's reported 
history).

The veteran submitted four private medical opinions which he 
believes provide a nexus between his current bilateral foot 
disorder and his stress fractures while in service.  An 
opinion from Dr. K states that the veteran suffers from post-
traumatic arthritis as a result of a stress fracture he 
received in the military in 1958.  An opinion from Dr. F 
states that the veteran suffers from post-traumatic arthritis 
from a stress fracture of the foot which he sustained in the 
military in 1958.  These opinions offer no bases or evidence 
for a connection between alleged arthritis in 2003 and 
bilateral stress fractures sustained 45 years prior.    

The two other medical opinions submitted by the veteran do 
not offer a nexus between the veteran's current bilateral 
foot disorder and his bilateral stress fractures while in 
service.  The opinion from Dr. S states that the veteran has 
had chronic feet and ankle problems as far back as his time 
in the military.  The medical opinion from Dr. C only offers 
that the veteran had recently complained of severe foot pain 
due to a heel spur.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim).

Two VA examiners came to conclusions directly contrary to the 
unsupported statements of the private medical examiners.  
Namely, x-ray evidence fails to indicate the veteran has 
arthritis.  Additionally, the VA examiners do not find a 
nexus between the veteran's current bilateral foot disability 
and his stress fractures incurred while in service.  

In a VA examination report dated October 2004 concerning the 
veteran's feet, the veteran reported that he had right foot 
pain which sometimes got so bad he fell down; he had pain in 
his foot the entire time after service but did not seek 
treatment until 1995; and he had a painful neuroma on his 
right foot which was diagnosed in the mid 1990's.  The 
examiner reported that x-rays revealed small plantar 
calcaneal spurs.  Otherwise, the x-rays were within normal 
limits.  The examiner therefore found no evidence of 
arthritis.  The examiner diagnosed plantar calcaneal spurs 
and onychomycosis bilaterally (a fungal infection).  The VA 
examiner went on to report that the veteran's record was 
available and reviewed.  The examiner describes evidence 
contained in the file reporting that the veteran was 
diagnosed with stress fractures while in service in 1958.  
The examiner went on to state that there was no indication of 
injury to the veteran's right foot and that it was therefore 
less likely than not that the veteran's current bilateral 
foot condition was related to any service-related injuries.

The veteran was afforded an additional VA examination on his 
joints in October 2004.  The examiner adequately recounts the 
pertinent in-service medical history in the veteran's claims 
file; that he had stress fractures in both heels in 1958.  
The veteran told the examiner that he had problems with 
standing or walking for long periods of time since that time; 
even though he was a pharmacist until retirement at the age 
of 65.  The veteran complained only of right heel pain with 
walking or standing for long periods of time.  An x-ray 
revealed minimal spurring of the medial mallelus with 
subcentimetric ossific density adjacent to the right lateral 
malledus.  The examiner does not indicate a finding of 
arthritis from x-ray evidence.  The examiner diagnosed the 
veteran with minimal degenerative changes in the right ankle 
by x-ray with normal physical examination bilaterally.  The 
examiner states that the veteran's ankle condition was not 
caused by or did not result from his in-service stress 
fractures.  

The Board acknowledges the veteran's contentions that his 
bilateral foot disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, there is no evidence of the veteran's bilateral 
foot disability for many years following service, and the 
preponderance of the competent evidence is against a finding 
that his current bilateral foot disability is related to 
service.  Thus, the claim for service connection must be 
denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a bilateral foot 
disorder to include heel spurs and arthritis is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


